 

Exhibit 10.1



 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (“Agreement”) is made and entered into by and between
SHEPHERD’S FINANCE LLC(“Borrower”), and LCA Bank Corporation (“Lender”) as of
5/5/2020_________.

 



Borrower has applied for a loan from Lender (“Loan”) under the Paycheck
Protection Program (“PPP”) contemplated by the Coronavirus Aid, Relief, and
Economic Security Act (“CARES Act”). In consideration of the promises in this
Agreement, the disbursement of the Loan to Borrower, and for other good and
valuable consideration, Borrower and Lender hereby agree as follows:

 

  1. Subject to the terms and conditions of the loan authorization, (if required
by the U.S. Small Business Administration (“SBA”)), all other terms and
conditions of the SBA and any guarantee agreement between Lender and SBA (the
foregoing are hereinafter referred to as the “Authorization”), and the program
requirements of the PPP, the related SBA rules, regulations, frequently asked
questions and other guidance, Lender agrees to make the Loan to Borrower if
Borrower complies with the following “Borrower Requirements.” Borrower must:

 

    a. Provide Lender with all certifications, documents or other information
required by Lender or the Authorization;             b. Execute a promissory
note (“Note”) and any other documents required by Lender in connection with the
Loan (“Loan Documents”); and             c. Do everything necessary for Lender
to comply with the terms and conditions of the Authorization.

 

  2. The terms and conditions of this Agreement:

 

    a. Are binding on Borrower and Lender and their successors and assigns; and
            b. Will remain in effect after the closing of the Loan.

 

3.  Borrower understands and agrees that the Loan will be disbursed only upon
receipt of all approvals from Lender and satisfaction of all terms and
conditions for the Loan. Failure of Borrower to abide by any of the Borrower
Requirements, or any breach of this Agreement, will constitute an event of
default under the Note and other Loan Documents.

 

  4. Borrower represents and certifies to Lender as follows:

 

    a. Each of the certifications made by Borrower in the Borrower Application
Form (Form 2483) submitted to the SBA in connection with the Loan
(“Application”) is true, accurate and complete, and Borrower will comply with
all of such certifications.             b. Borrower has answered each of the
questions in the Application truthfully and accurately.

 

   

 



 

    c. If Borrower is an entity, Borrower has duly maintained its corporate
existence, is in good standing in the state of its organization, and is neither
dissolved nor subject to dissolution or pending dissolution proceedings, whether
voluntary or involuntary. Borrower shall provide at the time of execution hereof
a current Certificate of Good Standing, Certificate of Existence or similar
evidence of its good standing or existence from the Secretary of State of its
state of organization.             d. If Borrower is an entity, Borrower’s
managing body (e.g., Board of Directors, Board of Managers, Managing Managers,
Managers) has duly authorized and approved, and has authorized the signatory
below to execute and deliver, the Application, the Note, the Loan Documents and
this Agreement, and such authority has not been revoked. Borrower’s signatory
below is the duly authorized incumbent officer or other authorized
representative of Borrower.             e. Borrower has not retained any agent,
as defined in the CARES Act and its related rules and regulations, in connection
with the Loan. Borrower further understands and agrees that Lender will not pay
or be liable for any fees or compensation payable to any third party agent
(including. but not limited to. attorneys, accountants, consultants, loan
brokers and/or other individuals or other parties) unless such agent is
pre-approved in writing by, and expressly authorized to collect fees or other
compensation from, Lender.             f. Borrower is in compliance with, and at
all times that any amount is outstanding under the Loan will comply with, all
applicable federal, state and local laws, rules, regulations, ordinances and
other requirements (including, but not limited to, those pertaining to taxes,
the environment and hazardous substances) and all court orders.             g.
Borrower is eligible to receive the Loan under the rules and regulations that
have been issued by the SBA relating to the PPP. Borrower shall comply with all
rules, regulations and requirements of the PPP and the SBA in existence at the
time of the Loan and as are thereafter promulgated, including, but not limited
to, those relating to affiliates.

 

  5. Borrower agrees that at all times while any amount is outstanding under the
Loan, Borrower will not convey, sell or transfer any of its assets or properties
other than in the ordinary course of business or permit any owner to sell,
transfer or pledge any ownership interest in Borrower without Lender’s prior
written consent.

 

  6. Upon the request of Lender, the Borrower agrees to:

 

  a. furnish and execute any documents required by Lender to verify the truth
and accuracy of any information provided by Borrower in connection with the
Application and the Loan including, but not limited to, income, payroll,
employment, deposit and loan authorizations and verifications, income tax and
other documents;

 



  b. execute any document that should have been signed at or before the closing
of the Loan, re-execute any document signed at or before the closing and execute
any document that was incorrectly or incompletely drafted and signed at the
closing, including, but not limited to, correction notes, and other correction
instruments;

 

   

 

 





  c. execute and furnish any documents required by Lender and/or comply with the
terms, conditions and/or certifications set forth in the Application or the
Authorization; and           d. execute and furnish any additional documents or
forms that may become required under the Authorization, the Application or the
PPP, or as may be required by the SBA or the U.S. Department of Treasury,
regarding the repayment, administration, servicing, forgiveness or other aspects
of the Loan.

 



  7. Borrower understands, acknowledges and agrees that Lender is relying solely
on Borrower’s representations, warranties, certifications, confirmations or
other statements of, and information from, the Borrower and/or any of its
affiliates, officers, directors, owners, principals, agents, and/or controlling
persons as to the Borrower, its business or activities, its ownership, its
eligibility for the Loan, its use of the proceeds or any other benefits of the
Loan, the existence of any hardship or other condition, the eligibility of the
Borrower for forgiveness of all or any portion of the Loan, the amount of any
Loan forgiveness, or any other matters of compliance with the CARES Act, the PPP
or SBA requirements, and without Lender’s examination or verification of any
other information not included as part of the Application which may be in
Borrower’s possession.         8. This Agreement and the Loan Documents may be
executed in one or more counterparts, each of which shall constitute an original
and all of which taken together shall constitute one and the same Agreement.
Delivery of an executed counterpart of a signature page of this Agreement and
the Loan Documents by electronic format shall be effective as delivery of a
manually executed counterpart of this Agreement, and Borrower acknowledges and
agrees that this Agreement and the Loan Documents may be executed by DocuSign or
other electronic means; provided, that manually signed counterparts shall be
delivered to Lender upon Lender’s request. Borrower’s electronic signature shall
have the same force and effect as an original signature and shall be deemed (i)
to be “written” or “in writing” or an “electronic record”, (ii) to have been
signed and (iii) to constitute a record established and maintained in the
ordinary course of business and an original written record when printed from
electronic files.         9. This Agreement shall be governed by and construed
in accordance with the laws of the State of Utah without reference to any
conflict or choice of law principles thereof. This Agreement shall be binding
upon and inure to the benefit of Lender and Borrower, and their respective
successors and assigns. This Agreement, and the rights and obligations
hereunder, may not be assigned by Borrower without the written consent of
Lender. Lender may assign this Agreement, and its rights hereunder, without the
prior consent of Borrower. Any provision of this Agreement held to be invalid,
illegal or unenforceable shall be ineffective only to the extent of such
invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof.         10. The
terms “Claim” or “Claims” refer to any disputes, controversies, claims,
counterclaims, allegations of liability, theories of damage, or defenses between
Borrower, its subsidiaries and affiliates, on the one hand, and the Lender, on
the other hand (all of the foregoing each being referred to as a “Party” and
collectively as the “Parties”). Whether in state court, federal court, or any
other venue, jurisdiction, or before any tribunal, the Parties agree that all
aspects of litigation and trial of any Claim will take place without resort to
any form of class or representative action. The Parties may only bring Claims
against each other in an individual capacity and waive any right they may have
to do so as a class representative or a class member in a class or
representative action. THIS CLASS ACTION WAIVER PRECLUDES ANY PARTY FROM
PARTICIPATING IN OR BEING REPRESENTED IN ANY CLASS OR REPRESENTATIVE ACTION
REGARDING A CLAIM.         11. EACH OF BORROWER AND LENDER HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT, THE NOTE, ANY OTHER LOAN DOCUMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING
RELATIONSHIP BETWEEN LENDER AND BORROWER EXISTING IN CONNECTION WITH ANY OF THE
FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

 

[Remainder of page intentionally left blank – signature page follows this page]

 

   

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties below by their duly authorized officers or representatives on the dates
indicated.

 

Borrower:

 

SHEPHERD’S FINANCE LLC

 

By: /s/ Daniel M. Wallach, CEO Date: 5/5/2020         Name: DANIEL M. WALLACH,
CEO             Title: CEO    

 

LCA Bank Corporation

 

By: /s/ Jill Vogel   Date: 5/11/2020           Name: Jill Vogel                
Title: ASSISTANT SECRETARY      

 

   

